         Case 8-20-08051-ast          Doc 88         Filed 06/14/21     Entered 06/14/21 23:12:28




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   :
    In re:                                                         :   Chapter 11
                                                                   :
    ORION HEALTHCORP, INC1.                                        :   Case No. 18-71748 (AST)
                                                                   :
                                          Debtors.                 :   (Jointly Administered)
                                                                   :
    HOWARD M. EHRENBERG IN HIS CAPACITY                            :
    AS LIQUIDATING TRUSTEE OF ORION                                :   Adv. Pro. No. 20-08051 (AST)
    HEALTHCORP, INC., ET AL.,                                      :
                                                                   :
                                                Plaintiff,         :
                                                                   :
    v.                                                             :
                                                                   :
    ELENA SARTISON; 2 RIVER TERRACE                                :
    APARTMENT 12J, LLC; CLODAGH BOWYER                             :
    GREENE A/K/A CLODAGH BOWYER;                                   :
    ELLIOTT GREENE,                                                :
                                                                   :
                                                Defendants.        :


                                     CERTIFICATE OF SERVICE


STATE OF NEW JERSEY                         )
                                            )          ss.:
COUNTY OF SOMERSET                          )




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.




DOCS_NY:42510.2 65004/003
       Case 8-20-08051-ast       Doc 88     Filed 06/14/21     Entered 06/14/21 23:12:28




        I, La Asia S. Canty, am over the age of eighteen years, and am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 780

Third Avenue, 34th Floor, New York, New York 10017-2024.

        On June 9, 2021, I caused a true and correct copy of the following documents to be

served via electronic mail upon the parties set forth on the service list annexed hereto as Exhibit

1:

      Notice/Motion for Determination of Final Order Awarding Summary Judgment [Docket

        No. 86]; and

      Declaration of Jeffrey P Nolan [Docket No. 85].



                                                         /s/ La Asia S. Canty
                                                          La Asia S. Canty




DOCS_NY:42510.2 65004/003
         Case 8-20-08051-ast     Doc 88    Filed 06/14/21   Entered 06/14/21 23:12:28




                                           EXHIBIT 1

Maryam N. Hadden, Esq.                            Albert Y. Dayan, Esq.
Parlatore Law Group, LLP                          80-02 Kew Gardens Road
One World Trade Center, Suite 8500                Suite 902
New York, NY 10007                                Kew Gardens, NY 11415
Email: Maryam.hadden@parlatorelawgroup.com        Email: dayanlaw@aol.com

Attorney for Defendant 2 River Terrace            Attorney at Defendant Elena Sartison

Laurence D. Pittinsky, Esq.                       Kevin J. Nash, Esq.
Rosenberg & Pittinsky, LLP                        J Ted Donovan, Esq.
232 Madison Avenue, Suite 906                     Goldberg Weprin Finkel Goldstein LLP
New York, New York 10016                          1501 Broadway, 22nd Floor
Email: larry@rpllplaw.com                         New York, NY 10036
                                                  Email: knash@gwfglaw.com
Counsel to Residential Board of Managers of the          Tdonovan@gwfglaw.com
Riverhouse on Rockefeller                                jstrauss@gwfglaw.com

                                                  Attorneys for Defendants Clodagh Bowyer
                                                  Greene and Elliott Greene




  DOCS_NY:42510.2 65004/003
